          Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 September 14, 2020

UNITED STATES OF AMERICA,


                     – against –                                      OPINION AND ORDER

DANIEL DIBIASE,                                                            12 Cr. 834 (ER)

                           Defendant.


RAMOS, D.J.:

         Daniel DiBiase (“DiBiase”) is currently serving a sentence of 144 months’ imprisonment

at the satellite camp of Federal Correctional Institution, Fort Dix (“FCI Fort Dix”), a low security

federal prison in New Jersey, and is scheduled to be released on January 7, 2023. Before the

Court is his motion for compassionate release or, alternatively, an order permitting him to serve

the remainder of his sentence on home confinement, pursuant to 18 U.S.C. § 3582(c)(1)(A),

based on the COVID-19 pandemic. Doc. 217. The Government opposes the motion. Doc. 229.

For the reasons set forth below, DiBiase’s motion is DENIED.

  I.     BACKGROUND

            a. Prior Proceedings

         According to his Presentence Report (“PSR”), DiBiase was a member of a violent home

invasion crew (the “Crew”), made up of himself, his brother Paul DiBiase (“Paul”), and a third

man named Jason Foskey (“Foskey”). For more than a year, the Crew would locate affluent,

vulnerable homes in Westchester County, New York, and Fairfield County, Connecticut, and

burglarize those homes, and thereafter launder the proceeds through a fence in Manhattan. (PSR

¶ 13).
         Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 2 of 13




       From August 2011 until their capture on October 17, 2012, the Crew burglarized

approximately 27 homes, including five that were occupied at the time of the robbery. In each

instance, the Crew first met in Dutchess County, where they lived, and DiBiase would then drive

them to either a particular home selected by Paul, or a neighborhood from which Paul would

select a vulnerable target home. (PSR ¶ 15). During those burglaries, Paul and Foskey entered

the homes while DiBiase waited outside in the car. Although the majority of the homes they

went to were unoccupied, they also purposely targeted occupied homes in some instances, and in

other instances, unexpectedly ran into occupants that they mistakenly thought were not home.

On at least five occasions, when they encountered individuals at home, Paul and Foskey

sometimes pistol-whipped the occupants, tied them up, gagged and bound them. (PSR ¶¶ 16–

17).

       For example, on May 24, 2012, the Crew went to a home in Ridgefield, Connecticut and

encountered the homeowner. Inside the home, Paul and Foskey held her at gunpoint, and tied

her feet and hands while hitting her in the back and threatening to “blow [her] head off.” They

also demanded her engagement ring and forced her to open a safe in the house. Ultimately, the

Crew stole approximately $300,000 worth of jewelry and other goods and fled in a car driven by

DiBiase. When the police arrived, the homeowner had marks on her wrists and ankles, and

required oxygen. (PSR ¶ 24). The Crew committed a similar gunpoint robbery two months

later, on July 24, 2012, in Greenwich, Connecticut. This time, when the police arrived, they

found the homeowner with bruises on her face. (PSR ¶ 25).

       At the end of each burglary, DiBiase drove the Crew back to Dutchess County, where

they sorted the stolen goods. (PSR ¶ 19). The Crew routinely laundered the stolen goods

through a fence in Manhattan. Thereafter they split the proceeds, on which they lived during the


                                                2
          Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 3 of 13




time period of their scheme. (PSR ¶ 20). It is estimated based on interviews with the

homeowners that the Crew stole approximately $2.5 million worth of goods.

        On October 17, 2012, the Crew were arrested while driving a truck on Interstate 287 in

Westchester County. At the time, the law enforcement officers found a knapsack in the truck

containing a loaded gun with ammunition, replica guns, masks, and burglar tools. 1 They later

found another gun and BB guns at their homes. (PSR ¶¶ 27–29). Thereafter, all three members

of the Crew were charged in the Southern District of New York. On February 24, 2014, DiBiase

pleaded guilty to Counts One and Two of a Superseding Information, charging him with

racketeering conspiracy in violation of 18 U.S.C. § 1962(d), and brandishing a firearm in

furtherance of the racketeering conspiracy in violation of 18 U.S.C. 924(c).

        DiBiase’s sentencing took place on February 27, 2015. Prior to the proceeding, multiple

victims had submitted impact statements to the Court describing their physical and emotional

trauma. As one victim described:

             [After the home invasion], I felt as if I was walking in a dream state. It
             was so hard to distinguish what was real and what was not real. I lived in
             fear of the men coming back. I was unable to be touched without cringing
             away from my family and friends. I was unable to sleep more than a few
             hours a night throughout the following year. For months I would often
             wake up crying following the invasion. I was afraid of being alone for
             months following the invasion. I was unable to socialize with family or
             friends…I was brutalized for approximately 1 ½ hours. My world has
             been changed forever by these men.

Doc. 69 (“the Government’s Sentencing Submission”), at 10. Furthermore, multiple

victims testified to the trauma they and their family members suffered at DiBiase’s

sentencing:



1
 That loaded gun was stolen by Paul from Foskey’s neighbor, a law enforcement officer, during a home burglary in
July 2011. (PSR ¶ 14).

                                                       3
         Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 4 of 13




            I hold Daniel Dibiase accountable for the brutality forced upon me and the
            robbery of our personal belongings which occurred on the night of May
            24th, 2012. I feel Daniel Dibiase was well aware of the intentions of Paul
            Dibiase and Jason Foskey. I believe Daniel Dibiase knew of what was
            going on in our house as he sat waiting in his car. The two men which
            were his accomplices spent close to one and a half hours in my house.
            Daniel Dibiase did nothing to stop the robbery, and Daniel Dibiase did
            nothing to stand in the way of the horrific violence which was forced upon
            me.

Doc. 76 (“Sentencing Tr.”), at 5–6.

            Your Honor, Daniel Dibiase was part of a group of three that invaded our
            home. He sat in the car, but he was an accomplice to the crime. He
            brutalized my wife for an hour and a half, terrorized her with a gun,
            threatened her life repeatedly, vandalized our house, took very important
            family possessions from us. And it is my understanding that he started
            planning this crime with his brother while still in jail, going on the internet
            to find homes to invade. This is not just an innocent person driving a car.

Id. at 6–7. Having considered these statements, the parties’ sentencing submissions, and the

presentence report, the Court imposed a total sentence of 180 months’ imprisonment: 96 months

for the racketeering conspiracy and 84 months for the use of a gun in furtherance thereof. In

doing so, the Court noted that a sentence in the middle of the effective guidelines range of 171 to

192 months was appropriate for various reasons.

        First, the Court began by noting that the home invasions were “the stuff of horror films. It

is every parent’s nightmare. It is difficult to imagine what the victims felt as guns were held to

their head and rape or murder seemed imminent. It is difficult to imagine how they are going to

be able to continue to live their lives, live in those same homes and tell each other that it is all

going to be okay.” Id. at 22. Indeed, the Court noted that “even this sentence does not seem

sufficient.” Id.

        Then, the Court specifically stressed that the fact that DiBiase was the getaway driver

entitled him to no leniency because he was in his fifties and had already been convicted of


                                                   4
           Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 5 of 13




several serious crimes involving the same type of conduct. Id. Finally, the Court also noted that

it had already factored DiBiase’s age, medical condition, and difficult childhood into his

sentence, but that “there has to come a point, particularly after [he’s] gone through the criminal

justice system a number of times” when “enough is enough,” and that he had fully earned every

day that he would spend in prison. Id. at 22–23.

         More than four years after his sentencing, on July 18, 2019, the Government requested

that DiBiase be resentenced in light of the Supreme Court’s decision in United States v. Davis,

139 S. Ct. 2319 (2019). Doc. 184. In particular, DiBiase’s § 924(c) conviction for brandishing a

firearm in furtherance of a crime of violence could no longer stand because the Supreme Court

found in Davis that conspiracy to commit racketeering no longer qualified as a “crime of

violence” under 18 U.S.C. § 924(c)(3)(B). Thereafter, DiBiase submitted a letter requesting that

the Court resentence him to 96 months’ imprisonment. Doc. 193.

         On September 26, 2019, the Court resentenced DiBiase to 144 months’ imprisonment

after vacating his § 924(c) conviction. 2 Doc. 197 (“Resentencing Tr.”). In doing so, the Court

noted that it remembered “few sentencings as clearly as…Mr. DiBiase’s and his brother’s



2
  As in DiBiase’s initial sentencing, two victims testified to their lingering trauma from the home invasions at his
resentencing and pleaded the Court to resentence him to his original 180 months’ imprisonment. In particular, a
victim stated:
              Over the last seven years I’m frequently awoken by the soft voice and gentle touch of my
              husband who assures me that I’m ok, I’ve had another nightmare. I see unexplained
              shadows. I survived a home invasion and its effects have greatly impacted and changed
              my life. Each day, your Honor, I live in fear of retaliation. Daniel DiBiase and his
              accomplices robbed me of my personal comfort, safety and well-being.

             I have moved far away from that beloved home. I had to move because knowing Daniel
             DiBiase and his accomplices monitored my house and me while I was inside and because
             of the magnitude of horrors which took place that night, my home which had been filled
             with loving memories became a house of unspeakable memories. I live in fear of Daniel
             DiBiase and his accomplices and how they have the capacity to hurt and, yes, even kill
             me.

See Doc. 197, at 7.
                                                           5
          Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 6 of 13




sentencings. I remember the victims that testified at that time. I remember very well their

stories, their horrific stories and the horror that they experienced at the hands of Mr. DiBiase and

his co-conspirators.” Id. at 20. The Court further found that, even considering the fact that

DiBiase had been “a model prisoner for all intents and purposes” and that he acquired substantial

additional medical conditions during his time in prison, “his crimes were so horrific that I believe

it would be inappropriate to sentence him solely to the 96 months” that were previously imposed

on his conviction for racketeering conspiracy. Id. at 21.

             b. The Instant Application

        On March 11, 2020, the World Health Organization declared COVID-19 a global

pandemic. On March 26, 2020, the Attorney General William Barr issued a memorandum in

which he directed the Bureau of Prisons (the “BOP) to prioritize the use of home confinement as

a tool for combatting the dangers that COVID-19 poses to vulnerable inmates, while ensuring its

obligation to protect the public. In a subsequent memorandum dated April 3, 2020, the Attorney

General reiterated his earlier guidance and further directed the BOP to give priority to the “most

vulnerable inmates” at the “most affected facilities.” See United States v. David, No. 12 Cr. 214

(ER) (S.D.N.Y. Aug. 6, 2020) (Doc. 519, at 3).

        On April 11, 2020, DiBiase petitioned the Warden of FCI Fort Dix for compassionate

release. Doc. 219, Ex. B. Having heard no response, DiBiase’s counsel sent a follow up letter

on June 9, 2020 seeking an update of DiBiase’s petition. 3 Doc. 219, Ex. C. On July 24, 2020,

DiBiase filed the instant motion.




3
 The record does not indicate if, and what, the Warden of FCI Fort Dix has responded. In any event, since well
over 30 days have lapsed since DiBiase’s petition, he has exhausted his administrative remedies, which the
Government does not contest.
                                                          6
           Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 7 of 13




         DiBiase claims that the threat of COVID-19 in prison settings, 4 combined with his age

and medical condition, constitute extraordinary and compelling reasons for his compassionate

release. Doc. 218, at 9–10. As indicated by his BOP medical records, DiBiase, who is 63 years

old, suffers from type 2 diabetes, emphysema, hypertension, and has a body mass index over 30.

See Doc. 219, Ex. A. DiBiase contends that the § 3553(a) factors also weigh in favor of his

release. See Doc. 218, at 10–12. Specifically, DiBiase contends that he is not a danger to the

community if released because, while his “crimes are certainly serious,” he never personally

entered any of the homes or threaten the occupants. Id. DiBiase further contends that his

disciplinary infractions while incarcerated—for being in an authorized area, insolence, and

circumventing phone privileges— are non-violent offenses that “do not raise concerns about

recidivism.” Id.

         On August 31, 2020, the Court received the Government’s opposition. Doc. 229. Once

again, three victimized families have asked the Government to include their accounts of the pain

suffered in its submission to the Court. In particular, one victim explained:

             I am a victim of a heinous crime. In May of 2012, two men broke into my
             home while I was inside. Brandishing their guns, they dragged me from
             the ground floor up to the second story of my house, aggressively pushing
             their guns into my stomach, my side, my neck and my head. The men
             choked me and repeatedly punched me. They restrained me by throwing
             me onto the ground, digging a knee into my back and pulling my arms up
             behind my back. Then, they pushed my face into the floor making it
             difficult for me to breathe. The two men yelled at me, threaten[ed] to
             blow my f’ing brains out and, they threatened to kill me. I was sexually
             victimized. The two men pulled my hair and their final act of brutality
             was to hogtie me. They ransacked my home. After filling their duffle
             bags with my belongings, they left. Daniel DiBiase’s partners left me
             lying face down on the floor, beaten and bloodied, frightened and in shock
             with my legs bound by a telephone cord tied so tightly to my wrists I

4
  As of the date of this Order, FCI Fort Dix has no active case of COVID-19, or any death attributed thereto.
Reportedly, 36 inmates and 6 staff members there have recovered from the virus. See
https://www.bop.gov/coronavirus/. (last accessed September 14, 2020).
                                                           7
         Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 8 of 13




           couldn’t move. While I was being beaten, threatened, terrorized, hogtied
           and victimized, Daniel DiBiase sat outside my home in the get-a-way car
           for one- and one-half hours. I ask you, did Daniel DiBiase exhibit
           compassion? He did not. It is clear to those familiar with this case that
           the evening I write about was not an isolated event. For years, Daniel
           DiBiase partnered in numerous robberies and home invasions. Daniel
           DiBiase participated in monstrous crimes and is a threat.

Id. at 10–11. While the Government acknowledges that DiBiase’s medical conditions present an

extraordinary and compelling reason for his release, it contends that the § 3553(a) factors

nevertheless overwhelmingly support denying the instant motion. Id. at 8–12. Specifically, the

Government contends that DiBiase’s role as the getaway driver entitles him to no leniency

because he participated in every home invasion as a critical participant by helping with planning,

and driving his co-conspirators away before law enforcement could arrive at the scene.

Moreover, the Government contends that denying the instant motion would serve the need to

provide just punishment by letting the victims know their rights are protected, and general

deterrence by letting potential perpetrators of violent crimes know that they cannot escape the

terms of their incarceration. Id. Finally, the Government contends that DiBiase’s generalized

statements about conditions at FCI Fort Dix cannot support release, especially given that the

facility is regularly testing individuals that are symptomatic and providing masks to all inmates.

Id. at 12–13.

       On September 2, 2020, the Court received DiBiase’s reply letter. Doc. 230. In addition

to arguing that the Government has not provided context for the anonymized victim statements,

or explained how he would be a danger to the public if released, DiBiase argues that his

“diminished culpability” is a mitigating factor and urges the Court to consider the danger he is in

when evaluating whether the time he has already served in FCI Fort Dix has satisfied its

retributive and deterrence purposes. See generally id.


                                                 8
         Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 9 of 13




 II.   LEGAL STANDARD

           a. 18 U.S.C. § 3582

       Although a court may not normally “modify a term of imprisonment once it has been

imposed,” there are certain limited exceptions, including “compassionate release.” See United

States v. Roberts, No. 18 Crim. 528 (JMF), 2020 WL 1700032, at *1 (S.D.N.Y. Apr. 8, 2020)

(internal quotation marks and citation omitted). A court may reduce a prisoner’s sentence when

it finds that there are “extraordinary and compelling reasons” that warrant such a reduction, but

one of two conditions must first occur: either the BOP Director may move the court to release

the prisoner; or, alternatively, the prisoner himself may move the court, but only after he has

“fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Once a petition for compassionate release is properly brought before a court, its

discretion is guided by the policy statement in U.S. Sentencing Guidelines § 1B1.13. See id.

The Guidelines place three conditions on a determination of early release:

           (1) There are extraordinary and compelling reasons that warrant the
               reduction; and

           (2) a situation where “the defendant is not a danger to the safety of any
               other person or to the community.”

           (3) the reduction is consistent with this policy statement.

U.S. Sentencing Guidelines § 1B1.13. The Guidelines include as an “extraordinary and

compelling reason” the existence of “a serious physical or medical condition…that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” Id. cmt. 1(A)(ii)(I).


                                                 9
        Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 10 of 13




The Guidelines further include as an “extraordinary and compelling reason” if the defendant is at

least 65 years old, has served at least 10 years or 75 percent of his sentence, and “is experiencing

a serious deterioration in physical or mental health because of the aging process.” Id. cmt. 1(B).

       When determining whether a prisoner is a danger to the community, section 1B1.13

refers to 18 U.S.C. § 3142(g), which in turn lists the following factors to be considered:

           (1) The nature and circumstances of the offense charged…;

           (2) The weight of the evidence against the person;

           (3) The history and characteristics of the person…; and

           (4) The nature and seriousness of the danger to any person or the
           community that would be posed by the person’s release.

If the sentencing court finds that “extraordinary and compelling reasons” exist, it “may reduce

the term of imprisonment (and may impose a term of probation or supervised release with or

without conditions that does not exceed the unserved portion of the original term of

imprisonment), after considering the factors set forth in section 3553(a) to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

III.   DISCUSSION

       A. The Nature of Relief Allowed by § 3582(c)

       Citing to a single case, United States v. McCalla, No. 11 Cr. 452 (FLW), 2020 WL

3604120 (D.N.J. July 2, 2020), DiBiase argues that this Court “has the option of ordering him to

serve the remainder of his sentence on home confinement, addressing any concerns about

insufficient deterrence or any danger to the public.” See Doc. 218 at 12. However, McCalla,

which is out of circuit, is not binding on this Court. More importantly, under § 3582(c), courts,

“may reduce the term of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved portion of the original term
                                                 10
        Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 11 of 13




of imprisonment).” 18 U.S.C. § 3582(c)(1)(A). Furthermore, federal law vests the BOP with

“plenary power to designate where inmates serve their sentences.” See United States v. Woody, -

--F.Supp.3d---, 2020 WL 2989206, at *2 (S.D.N.Y. May 29, 2020) (citing 18 U.S.C. § 3621(b));

see also United States v. Konny, ---F.Supp.3d---, 2020 WL 2836783, at *2 (S.D.N.Y. May 30,

2020) (“the authority to place a prisoner in home confinement rests with the BOP under 18

U.S.C. § 3624(c)(2), and the discretion to make such an order lies solely with the Attorney

general”.). Accordingly, DiBiase’s request to convert his sentence into a term of home

confinement must be denied because it is not a request that can be granted by a court pursuant to

§ 3582(c).

       B. Application of § 3582(c) to DiBiase’s Case

       The Government does not dispute that DiBiase’s medical condition puts him at greater

risk of developing severe complications if infected with COVID-19, or that he has demonstrated

“extraordinary and compelling” reasons for relief. Rather, it contends that a reduced sentence

pursuant to § 3582 is unwarranted in spite of these circumstances. The Court agrees.

       In considering whether the grant relief pursuant to § 3582(c), courts are instructed to

consider “the factors set forth in section 3553(a) to the extent that they are applicable.” 18

U.S.C. § 3582(c)(1)(A). Here, the seriousness of the offense is self-evident. DiBiase and his co-

conspirators engaged in 27 home invasions, including five gun-point robberies. It is clear from

the victim impact statements quoted above that the victims are still struggling to cope with their

resulting trauma, and some of them even decided to move from their homes, where they no

longer felt safe, in order to avoid reliving the memories of the horrific crime. See supra note 2.

As this Court noted, it is “the stuff of horror films.” Moreover, the Court reiterates its conclusion

that his role as the getaway driver entitles him to no leniency. DiBiase, who was in his fifties


                                                 11
          Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 12 of 13




with prior convictions and enough experience to know right and wrong, nevertheless chose to be

a critical and knowing participant in all 27 home invasions that involved millions of dollars in

stolen goods. 5 To release him now, nearly two and a half years before his scheduled release

date, would fail both to provide just punishment reflecting the “seriousness of the offense” and to

afford “adequate deterrence.” 18 U.S.C. § 3553(a)(2). Moreover, the Court gave full

consideration to DiBiase’s medical condition at the time of his resentencing, and still found that

144 months of imprisonment was merited.

        To be sure, these are extraordinary times. But as this Court observed in the context of a

separate application, “just because there is a pandemic does not mean that the jailhouse doors

ought to be thrown open.” United States v. Nunez, No. 20 Cr. 239 (ER) (S.D.N.Y. Apr. 10,

2020) (Ramos, J.). DiBiase received a sentence for serious and dangerous crimes, and he has

failed to show that deterrence is no longer needed. Accordingly, his motion for compassionate

release is denied. See United States v. Conley, No. 19 Cr. 131 (PAE) (S.D.N.Y. Mar. 31, 2020)

(Engelmayer, J.) (denying pretrial bail for inmate on high-risk list with asthma, partial lung

removal, diabetes, high blood pressure, and hypertension because medical risks were outweighed

by serious risk of danger to community).




5
  DiBiase’s reliance on United States v. Adeyemi, ---F.Supp.3d---, 2020 WL 3642478 (E.D. Pa. July 6, 2020) is
misplaced. In Adeyemi, the Court granted compassionate release to an inmate who acted as the getaway driver for
two robberies of fast food restaurants. However, unlike DiBiase who was in his fifties with prior convictions and
enough experiences to know right and wrong, the defendant in Adeyemi was a 19-year-old pre-med college student
with no criminal history. Adeyemi, 2020 WL 3642478, at *2. Moreover, Mr. Adeyemi served as the getaway driver
for two robberies that involved $860 and took place within two hours of the same night, see id., whereas DiBiase
participated in an extensive scheme of 27 home invasions that involved $2.5 million in stolen goods and lasted more
than a year.

                                                        12
          Case 1:12-cr-00834-ER Document 231 Filed 09/14/20 Page 13 of 13




IV.      CONCLUSION

         For the aforementioned reasons, DiBiase’s motion for compassionate release is DENIED.

The Clerk of the Court is respectfully directed to terminate the motion, Doc. 217, and the

accompanying letter motions, Docs. 224, 226, and 229.

It is SO ORDERED.

Dated:     September 14, 2020
           New York, New York
                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                13
